Citation Nr: 0200972	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  00-24 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to service-connected prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from March 1943 to April 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The evidence fails to reasonably show that the veteran's 
prostate cancer is causally related to his service-connected 
prostatitis, and he has not presented or identified competent 
medical evidence otherwise sufficiently relating his prostate 
cancer to his active military service.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor is it shown to be proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303(d), 3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans  
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom., Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before  
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability  
Provisions); see generally Holliday v. Principi, 14 Vet.  
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet.  App. 
308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg.  
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski,  
1 Vet. App. at 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  That is, the duty to notify has been satisfied as the 
veteran has been provided with notice of what is required to 
substantiate his claim.  By virtue of the initial rating 
decision, and the subsequent Statement of the Case and 
Supplemental Statement of the Case, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The Supplemental Statement of the Case, issued in 
June 2001, provided the veteran with notification regarding 
the VCAA.  He has also been provided with the laws and 
regulations pertaining to service connection, and the RO has 
provided the veteran with an evaluation of the evidence and a 
discussion of why it was not sufficient to allow for a 
favorable determination to be made; thereby placing the 
veteran on notice of what type of evidence would be needed 
for such a favorable determination.  Finally, the veteran and 
his representative were notified of his appellate rights.  38 
U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 
(August  29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant  
records adequately identified by the veteran, as well as 
authorized by him to obtain.  

Furthermore, the Board is of the opinion that a remand to 
obtain a VA medical examination or opinion is not required in 
this instance because an adequate examination has already 
been conducted, and, there is otherwise sufficient medical 
evidence on file to allow for a fair determination to be made 
at this time.  That is, there is medical evidence on file 
specifically discussing the matter of the prospects for the 
existence of a relationship of the veteran's prostate cancer 
to his service-connected prostatitis.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent rating 
determination in May 2000 was issued to the veteran.  
However, the Board finds that the veteran is not prejudiced 
by its consideration of his claim pursuant to this new 
legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence, and he has presented oral argument on the 
merits of the issue on appeal at a personal hearing in June 
2001.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by the Board's actions, and 
that a remand for adjudication by the RO would only serve to 
further delay resolution of this claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


II.  Factual Background

Service medical records reveal that the veteran was 
considered physically fit for enlistment in March 1943.  In 
March 1944, the veteran underwent examination in conjunction 
with his application for Officer's school.  No injuries, 
illnesses or disabilities were noted at that time.  The 
remainder of the service medical records show no treatment 
for, or diagnosis of, prostate cancer.  In June 1945, the 
veteran was hospitalized, and one of the final diagnoses was 
prostatitis, described as mild, and with cause undetermined.  

By way of a September 1946 rating decision, service 
connection was granted for prostatitis, chronic, non-
venereal, mild.  Private and VA medical records showing the 
treatment for and progression of this disease are of record.  
The veteran is currently rated 40 percent for chronic 
prostatitis.  

In October 1999, the veteran was seen at VA for a prostate 
infection and left groin pain.  In November 1999, a needle 
biopsy of the prostate was done and the prostate tissue 
showed infiltrating adenocarcinoma.  In December 1999, he was 
seen at VA for follow-up of the recent diagnosis of prostate 
cancer, status post first hormone injection.  

In April 2000, the veteran underwent VA genitourinary 
examination, mostly for evaluation of his service-connected 
prostatitis.  However, the examiner commented on the 
veteran's prostate cancer condition as well.  The examiner 
noted that the veteran had interstitial cancer without much 
nodularity or enlargement of the gland itself.  In the 
impression section, the examiner included cancer of the 
prostate, diagnosis confirmed by biopsy in November 1999.  
The examiner further commented that:

This veteran feels that his prostatitis is related to 
his prostatic cancer.  I am not aware of chronic 
prostatitis as being a recognized causative factor in 
prostatic cancer, although perhaps the statistics that I 
am not familiar with may have shown a higher incidence.  
Apparently, the cancer was diagnosed in the fall of 1999 
and confirmed (in November 1999).  

In July 2000, the veteran wrote a letter to his physician, 
Dr. S.M.F., and indicated his belief that his chronic 
prostate infections, occurring over the past 50 years, 
contributed to the progression of the disease into prostate 
cancer.  The veteran asked Dr. S.M.F. to provide an opinion 
supporting a relationship between the prostate cancer and 
prostatitis.  

In July 2000, Dr. S.M.F., wrote a letter on the veteran's 
behalf.  He stated that the veteran was originally seen in 
their office on November 1999, with a long history of chronic 
prostatitis dating back many years; actually starting when he 
was in service during World War II.  His problems with, and 
aspects of his treatment for, prostatitis and prostate cancer 
were discussed in some detail.  It is noted that Dr. S.M.F. 
did not opine that there was a causative relationship between 
the veteran's prostatitis and subsequently developing 
prostate cancer.  

In June 2001, the veteran testified at a personal hearing 
before the RO.  The veteran indicated that he had had chronic 
prostatitis for over 50 years, and that he was recently 
diagnosed with prostate cancer.  The veteran testified about 
the types of medication that he took for the prostate cancer, 
and alluded to the fact or possibility that the medication 
was similar to the medication he took for prostatitis prior 
to the diagnosis of prostate cancer.  


III.  Legal Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the  
present disease or injury.  Hickson v. West, 12 Vet.  App. 
247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for malignant tumors if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Secondary service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
In this case, it is contended that prostate cancer developed 
as a result of a service-connected prostatitis disability. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).

Said otherwise, the Secretary shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary  with respect to benefits under laws administered 
by the Secretary.  When there is an approximate balance of 
positive  and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).

The Board has reviewed the evidence of record in its 
entirety, and determines that service connection for prostate 
cancer is not warranted on a secondary, or direct incurrence, 
basis.  There is no evidence in the record that prostate 
cancer was sustained during service, nor does the veteran 
contend otherwise.  Rather, the veteran claims secondary 
service connection, asserting that his chronic prostatitis, 
present for over 50 years, led to the current development of 
prostate cancer.  

Addressing the veteran's main contention, service connection 
is not warranted for prostate cancer, claimed as secondary to 
service-connected prostatitis, because the competent evidence 
of record does not support a nexus between the two 
disabilities.  In fact, the medical opinion provided by the 
VA physician in April 2000, indicates that, chronic 
prostatitis is not generally recognized as a causative factor 
in prostate cancer.  In July 2000, the veteran's private 
physician provided no opinion regarding a possible 
relationship between the veteran's prostate cancer and 
prostatitis.  The remainder of the private and VA medical 
records are silent on the matter of a causative relationship 
between the two disabilities.  Accordingly, the record does 
not contain competent medical evidence of a link between the 
veteran's prostate cancer and his service-connected 
prostatitis.  

In that regard, the veteran's own opinions and statements 
linking his prostate cancer to his service-connected 
prostatitis disability are not competent evidence.  While a 
lay person is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific  cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's prostate cancer is related to a disease or injury 
incurred during service, or related to his service-connected 
prostatitis disability.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Additionally, it is noted that, while the veteran has a 
presumptive disease (prostate cancer, or a malignant tumor) 
under section 3.309(a), such disorder was not diagnosed and 
did not otherwise become manifest within one year of 
discharge.  In addition, prostate cancer is not one of the 
presumptive diseases included in section 3.309(d).  
Therefore, presumptive service connection for prostate cancer 
under 38 C.F.R. § 3.309 is not warranted.  Also, and 
notwithstanding the fact that prostate cancer is listed as a 
radiogenic disease under 38 C.F.R. § 3.311(b)(2)(xxiii) 
(2001), the evidence does not show, nor does the veteran 
claim, that his prostate cancer resulted from inservice 
radiation exposure.  

In sum, there are no medical opinions of record indicating a 
link between the veteran's prostate cancer and military 
service; and the only opinion of record regarding a 
relationship between prostate cancer and chronic prostatitis 
indicates that there is no generally recognized causative 
relationship between the two disabilities.  The record 
otherwise lacks any evidence indicating that the veteran's 
prostate cancer is related to service.  Accordingly, and 
based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to warrant a grant 
of the requested benefit and to require application of the 
benefit of the doubt in favor of the veteran.  Gilbert v.  
Derwinski, supra. 

Finally, the Board views its foregoing discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen this claim.  See Graves v. 
Brown,  8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  



ORDER

Entitlement to service connection for prostate cancer, 
claimed as secondary to prostatitis, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

